                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

RICHARD PORTERFIELD,

       Plaintiff,

v.                                          Case No:    2:19-cv-621-FtM-60NPM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       This matter is before the Court on the Unopposed Motion for Entry of Judgment

With Remand, filed on March 20, 2020.          (Doc. 19).    The Commissioner of Social

Security (“Commissioner”) seeks remand for further proceedings. The Commissioner

states that Plaintiff’s counsel does not object to the relief requested. (Doc. 19 at 1).

       Accordingly, it is hereby ORDERED:

       1)      The Unopposed Motion for Entry of Judgment With Remand (Doc. 19) is

               GRANTED.

       2)      The decision of the Commissioner is reversed and this case is remanded

               under sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social

               Security for further administrative proceedings as follows:

               The Commissioner believes that remand would be appropriate for
               further administrative proceedings. Specifically, the Administrative
               Law Judge (ALJ) should: 1) further consider the medical opinion
               evidence; (2) further evaluate Plaintiff’s maximum residual functional
               capacity; (3) further evaluate whether Plaintiff can perform his past
               relevant work; and (4) if necessary, obtain supplemental evidence
               from a vocational expert to clarify the effects of the assessed
               limitations on the occupational base.
             (Doc. 19 at 1).

      3)     If Plaintiff prevails in this case on remand, Plaintiff must comply with the

             Order (Doc. 1) entered on November 14, 2012, in Misc. Case No. 6:12-mc-

             124-Orl-22.

      4)     The Clerk of Court is directed to enter judgment accordingly, terminate any

             pending motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on March 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          -2-
